Case 0:20-cv-62420-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

   ATLANTIC SPECIALTY INSURANCE                        )
   COMPANY, A MINNESOTA                                )
   CORPORATION,                                        )
                                                       )
                          Plaintiff,                   )
                                                       ) No.
   v.                                                  )
                                                       )
   LIBERTY GRANDE, LLC, A FLORIDA                      )
   LIMITED LIABILITY COMPANY; AND                      )
   MOSES BENSUSAN AKA MOISE                            )
   BENSUSAN, AN INDIVIDUAL,                            )
                                                       )
                          Defendants.                  )
   _____
                                                       )

                                           COMPLAINT



           Plaintiff, Atlantic Specialty Insurance Company, a Minnesota Corporation (“Atlantic

  Specialty” or “Surety”), sues Liberty Grande LLC (“Liberty Grande” or “Principal”), and Moses

  Bensusan aka Moise Bensusan (“Mr. Bensusan”) (collectively, the “Indemnitors” or

  “Defendants”), and alleges as follows:

                                           JURISDICTION

           1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332, on the

  basis of diversity of jurisdiction with an amount in controversy over $75,000, excluding costs,

  attorneys’ fees and interest.




                                                 1
Case 0:20-cv-62420-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 2 of 12




                                                 VENUE

          2.      Venue is proper in the United States District Court for the Southern District of

  Florida, pursuant to 18 U.S.C. § 1965, as all Indemnitors reside, are found, have an agent, or

  transact affairs within this District.

                                                PARTIES

          3.      This is an action for damages in an amount in excess of $75,000, exclusive of costs,

  attorneys’ fees, and pre and post-judgment interest.

          4.      Atlantic Specialty is and at all times mentioned was a corporation organized and

  existing under the laws of Minnesota, with its principal place of operations located at 605 Highway

  169 North, Suite 800, Plymouth, Minnesota 55441.

          5.      Liberty Grande is and at all times mentioned was a limited liability company

  organized and existing under the laws of Florida, with its last known principal place of business

  located at 777 N. Ocean Drive, Hollywood, Florida 33019.

          6.      Mr. Bensusan resides at 20155 NE 38th Court, Apt. 1501, Aventura, Florida 33180,

  is over the age of 18, and a citizen of the State of Florida.

          7.      All conditions precedent to the filing of this action have been satisfied or are hereby

  waived.



                                            BACKGROUND

                                       The Indemnity Agreement

          8.      Liberty Grande approached Atlantic Specialty to issue a surety bond in connection

  with a condominium project known as Costa Hollywood, a Condominium located at 777 North

  Ocean Drive, Hollywood, Florida 33019.




                                                     2
Case 0:20-cv-62420-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 3 of 12




         9.     Atlantic Specialty required a promise of indemnity or posting of collateral from

  Liberty Grande and Mr. Bensusan prior to issuance of any bond.

         10.    Accordingly, on or about July 7, 2014, the Indemnitors jointly and severally

  executed and delivered a General Indemnity Agreement in favor of Atlantic Specialty. A true and

  correct copy of the General Indemnity Agreement is attached hereto, incorporated by reference,

  and made a part hereof as Exhibit 1 (the “GIA”).

         11.    Pursuant to the GIA, Atlantic Specialty received, among other things, the written

  promise of Indemnitors to indemnify and hold Atlantic Specialty harmless from any and all losses,

  fees, costs and expenses of any kind or nature that Atlantic Specialty might sustain as a

  consequence of executing the Bond.

         12.    In particular, Paragraph 2) of the GIA states the following:

         The Indemnitors shall exonerate, hold harmless, indemnify, and keep indemnified
         the Surety from and against any and all liability for losses, fees, costs and expenses
         of any kind or nature, including but not limited to, court costs, attorney’s fees,
         accounting, and any other outside consulting fees and from and against any such
         losses and expenses which the Surety may sustain or incur plus interest thereon,
         arising out of, directly or indirectly: (1) the Surety being requested by the
         Indemnitors to execute or procure the execution of any Bonds; or (2) the Surety
         having executed or procured the execution of any Bonds on behalf of Principal; or
         (3) the failure of the Indemnitors to perform or comply with any of the terms and
         conditions of this Agreement and/or (4) the Surety enforcing any of the terms and
         conditions of this Agreement.

         13.    In Paragraph 3), the Indemnitors obligated themselves to post collateral:

         The Indemnitors upon demand of the Surety shall procure the discharge of the
         Surety from any Bonds and all liability by reason thereof. If such discharge is
         unattainable or the surety is in receipt of claim the Indemnitors shall deliver to the
         Surety collateral in the form and amounts acceptable to the Surety in its sole and
         absolute discretion.

         14.     Paragraph 3) continues with the Indemnitors acknowledging the irreparable harm
         befalling the Surety upon the Indemnitors’ failure to deposit collateral:




                                                   3
Case 0:20-cv-62420-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 4 of 12




         Indemnitors agree that their failure to immediately deposit with Surety any sums
         demanded under this section shall cause irreparable harm to Surety for which it has
         no adequate remedy at law, and Surety shall be entitled to injunctive relief for
         specific performance of such obligation.


                   Atlantic Specialty’s Bond and Losses/Exposure Thereunder

         15.      In reliance on the Indemnitors’ execution of the GIA, Atlantic Specialty, on behalf

  of Liberty Grande, as principal, and in favor of Chicago Title Insurance Company and the Division

  of Florida Condominiums, Timeshares and Mobile Homes of the Department of Business and

  Professional Regulation (“Division”) as obligees, issued Bond 800004730 in connection with the

  Costa Hollywood project in the penal sum of six million dollars ($6,000,000) (“Bond”). A true

  and correct copy of the Bond is attached hereto, incorporated by reference, and made a part hereof

  as Exhibit 2.

         16.      Under the Bond, when the Principal fails to refund a condominium purchaser’s

  deposits and other conditions are met, the Surety may be obligated to disburse the deposits to the

  escrow agent, Chicago Title Insurance Company, that are due and payable.

         17.      On September 23, 2020, Atlantic Specialty was sued as a third-party defendant by

  Chicago Title Insurance Company in the case styled Renacer L.L.C. v. Chicago Title Insurance

  Company, case number CACE-20-014452 in the Circuit Court of the Seventeenth Judicial Circuit,

  in and for Broward County, Florida (“Litigation”).

         18.      The plaintiff Renacer is a unit owner in the Costa Hollywood project that seeks the

  return of its security deposits in excess of four-hundred thousand dollars ($400,000). Because

  disbursing security deposits to Chicago Title is an obligation of the Surety under the Bond that

  must be fulfilled when certain conditions under the Bond are met, this obligation presents

  substantial loss exposure to the Surety.




                                                   4
Case 0:20-cv-62420-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 5 of 12




          19.     Additionally, on November 16, 2020, Chicago Title notified Atlantic Specialty of

  a demand from another unit owner for the return of their deposit in the amount of three-hundred

  twelve thousand dollars ($312,000). This demand represents further loss exposure to the Surety.

          20.     In fact, the Surety has learned through the course of the Litigation that other unit

  owners are awaiting refunds of their deposits, so the Surety’s loss exposure will only continue to

  increase.

          21.     Pursuant to the terms of the GIA and, as a result of the above losses or loss

  exposure, Atlantic Specialty sent a collateral demand letter to the Indemnitors on or about October

  21, 2020 demanding the deposit of six million dollars ($6,000,000) in the form of a letter of credit

  or cash by October 30, 2020. A true and correct copy of the demand is attached hereto, incorporated

  by reference, and made a part hereof as Exhibit 3 (“Demand”). To date, the Indemnitors have

  failed to deposit the collateral.

          22.     The Indemnitors’ failure to post collateral is a material breach of the GIA, to wit,

  Paragraph 2) addressing indemnity: “the failure of the Indemnitors to perform or comply with any

  of the terms and conditions of this Agreement.” The Indemnitors’ failure to post collateral has

  further impelled the Surety to enforce the terms of the GIA, the expenses of which are also

  recoverable under the GIA.

          23.     In addition to the anticipated losses stated above, Atlantic Specialty has incurred

  and continues to incur attorneys’ fees arising out of or in connection with the Bond in an amount

  to be proven in this action, with such fees recoverable under paragraph 2) of the GIA.

          24.     Atlantic Specialty faces substantial loss exposure under the GIA and reasonably

  expects the loss exposure to increase.




                                                   5
Case 0:20-cv-62420-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 6 of 12




          25.     Each Indemnitor materially breached and defaulted upon their obligations under

  the GIA by failing or refusing to deposit collateral with the Surety for loss exposure faced by the

  Surety and by failing or refusing to indemnify and reimburse the Surety for its loss adjusting

  expenses, attorneys’ fees and consultancy fees.

          26.     In sum, the Indemnitors, jointly and severally, owe the Surety collateral in the

  principal amount of six million dollars ($6,000,000) for loss exposure and allocated expenses for

  consulting and legal representation, loss-adjustment expenses, and prejudgment interest from the

  date of the collateral demand. The Indemnitors, joint and severally, also owe the Surety for any

  and all losses, costs, expenses, and attorneys’ fees, incurred after the filing of this action.

                                        CLAIMS FOR RELIEF

                            COUNT I – Breach of Indemnity Agreement

          27.     Atlantic Specialty realleges and incorporates by reference paragraphs 1 through 26

  of this Complaint.

          28.     As stated in more detail above, the Indemnitors entered into a GIA with Atlantic

  Specialty on or about July 7, 2014.

          29.     The GIA provides that the Indemnitors, jointly and severally, will indemnify and

  hold Atlantic Specialty harmless for any and all liability for any and all losses incurred.

          30.     The Indemnitors materially breached the Agreement of Indemnity by (1) failing to

  post collateral upon Atlantic Specialty’s demand, (2) failing to exonerate Atlantic Specialty for the

  loss exposure and losses it has sustained, in the discharge of its obligations as surety, with regard

  to the claim made against the Bond, (3) failing to indemnify and hold Atlantic Specialty harmless,

  for the loss exposure and losses it has sustained, in the discharge of its obligations as surety, with

  regard to claims made against the Bond, and (4) failing, delaying, refusing, or being unable to




                                                     6
Case 0:20-cv-62420-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 7 of 12




  return purchaser deposits or other indebtedness incurred in, or in connection with, the performance

  of any obligations covered by the Bond.

         31.     Atlantic Specialty has performed all conditions to be performed on its part under

  the Bond and under the GIA.

         32.     As a direct result of the Indemnitors’ breach of the GIA, Atlantic Specialty has been

  damaged incurring substantial costs, exclusive of court costs, expenses, and attorneys’ fees in an

  amount to be proven at trial, which currently exceeds seven-hundred thousand dollars ($700,000)

  in loss exposure.

                       COUNT II – Common Law Indemnity/Reimbursement

         33.     Atlantic Specialty realleges and incorporates by reference paragraphs 1 through 26

  of this Complaint.

         34.     A special relationship exists between Liberty Grande, as the principal and primary

  obligor under the Bond, and Atlantic Specialty, as Liberty Grande’s surety and the secondary

  obligor under the Bond.

         35.     Atlantic Specialty, the party seeking indemnification, is without fault and has

  performed its obligations under the Bond, for which Liberty Grande is primarily responsible.

         36.     Atlantic Specialty’s liability for payments made under or in connection with the

  Bond is vicarious and solely for the wrong of Liberty Grande defaulting and failing to fulfill its

  obligations.

         37.     Atlantic Specialty has suffered a direct and proximate loss, which currently exceeds

  fifty-thousand dollars $50,000, and is entitled to have Liberty Grande reimburse Atlantic Specialty

  for these losses incurred in the performance of Liberty Grande’s obligations.




                                                   7
Case 0:20-cv-62420-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 8 of 12




                                           COUNT III – Quia Timet

         38.       Atlantic Specialty realleges and incorporates by reference paragraphs 1 through 26

  of this Complaint.

         39.       This is an action for quia timet seeking equitable relief.

         40.       In addition to the contractual requirement set forth in paragraph 3) of the GIA,

  Atlantic Specialty has a common law right to require Liberty Grande to post collateral to avoid

  depletion of its assets to the detriment of Atlantic Specialty, and to ensure faithful performance of

  Liberty Grande’s obligations.

         41.       Atlantic Specialty may be called upon in the near future to pay debts relating to the

  Bond under a claim from Chicago Title, the exact amount of which has yet to be determined, but

  which has currently been estimated to amount to at least seven-hundred thousand dollars

  ($700,000.00).

         42.       Liberty Grande is obligated under the doctrine of quia timet to collateralize Atlantic

  Specialty for all losses and expenses that Atlantic Specialty fears or apprehends will be incurred

  as a consequence of having issued the Bond.

         43.       Atlantic Specialty has made demand on Liberty Grande to post collateral to

  guarantee the faithful performance of Liberty Grande’s obligations. Despite such demand, Liberty

  Grande has failed and refused to post collateral.

         44.       In the absence of the equitable relief sought herein, Atlantic Specialty will not be

  adequately secured for any obligations that have arisen and may arise hereafter under the Bond

  and as a result of Liberty Grande’s breaches of the GIA, all to the prejudice and irreparable harm

  of Atlantic Specialty. Without adequate security, Atlantic Specialty will be prejudiced because it

  will be required to advance funds in connection with the claim on the Bond in the Litigation.




                                                      8
Case 0:20-cv-62420-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 9 of 12




         45.     Unless temporary and continuing injunctive relief is granted, Atlantic Specialty is

  fearful and apprehensive that Liberty Grande (a) is or will become financially unable to pay any

  amounts that may be found owing for which Atlantic Specialty has already paid or may be liable

  for and Atlantic Specialty’s related expenses (including attorneys’ fees); or (b) will sell, transfer,

  dispose, lien, secure or otherwise conceal or divert their assets based upon the refusal to secure

  Atlantic Specialty in accordance with its demands.

         46.     Unless the relief in the nature herein requested or its equivalent is granted, Atlantic

  Specialty’s equitable right of quia timet will be forever lost, depriving Atlantic Specialty of

  adequate security for its obligation to make payments to the obligees under the Bond.

         47.     Atlantic Specialty seeks an order requiring Liberty Grande to post collateral to

  avoid depletion of Liberty Grande’s assets and to ensure faithful performance of Liberty Grande’s

  obligations.

                                 COUNT IV – Specific Performance

         48.     Atlantic Specialty realleges and incorporates by reference paragraphs 1 through 26

  of this Complaint.

         49.     This is an equitable claim for specific performance to compel performance of an

  agreement or contract on the precise terms agreed upon.

         50.     Under the GIA, Atlantic Specialty agreed to terms with Indemnitors in paragraph

  3) of the GIA, requiring the Indemnitors to post collateral sufficient to defray losses and expenses,

  both incurred and expected, in connection with the Bond.

         51.     Atlantic Specialty demanded that the Indemnitors post collateral in the amount of

  six million dollars ($6,000,000) pursuant to the GIA to guarantee the faithful performance of

  Indemnitors’ obligations.




                                                    9
Case 0:20-cv-62420-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 10 of 12




          52.     Despite such demand, Indemnitors have failed to satisfy their obligations under the

   GIA by refusing to post funds with Atlantic Specialty sufficient to cover losses and expenses

   incurred or expected to be incurred by Atlantic Specialty. Unless the assets of Indemnitors are

   provided to Atlantic Specialty as collateral, Atlantic Specialty will not be adequately paid, secured

   or collateralized for potential obligations prior to making any necessary and appropriate payments.

          53.     By the express provisions of the GIA, Atlantic Specialty is entitled to be placed in

   funds or other collateral security by the Indemnitors upon demand, in an amount that is sufficient

   to cover all losses and expenses to be incurred as a consequence of its issuance of the Bond.

          54.     In the GIA, the Indemnitors agreed that Atlantic Specialty will be entitled to

   injunctive relief for specific performance of Indemnitors’ obligation to deposit with Atlantic

   Specialty the sum demanded as collateral security.

          55.     In the absence of the equitable relief sought herein, Atlantic Specialty will not be

   adequately secured for any obligations that have arisen and may arise hereafter under the Bond

   and as a result of Indemnitors’ breaches of the GIA, all to the prejudice and irreparable harm of

   Atlantic Specialty. Without adequate security, Atlantic Specialty will be prejudiced because it will

   be required to advance funds in connections with claim(s) on the Bond.

          56.     Based upon the Indemnitors’ refusal to secure Atlantic Specialty in accordance with

   its demands, unless the injunctive relief is granted, Atlantic Specialty is fearful and apprehensive

   that Indemnitors (a) are or will become financially unable to pay any amounts that may be found

   owing for which Atlantic Specialty may be liable and Atlantic Specialty’s related expenses

   (including attorneys’ fees); or (b) will sell, transfer, dispose, lien, secure or otherwise conceal or

   divert their assets from being used to discharge Indemnitors’ obligation to hold harmless or

   exonerate Atlantic Specialty.




                                                    10
Case 0:20-cv-62420-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 11 of 12




          57.     Without the injunctive relief being granted, Atlantic Specialty’s equitable right of

   collateralization will be forever lost, depriving Atlantic Specialty of adequate security for its

   obligation to make payments to the obligees under the Bond.

                        COUNT V – Recovery of Attorneys’ Fees and Expenses

          58.     Atlantic Specialty realleges and incorporates by reference paragraphs 1-26 of this

   Complaint.

          59.     Atlantic Specialty is entitled to recover its attorneys’ fees and expenses from the

   Indemnitors under the terms of the GIA.

          WHEREFORE, PREMISES CONSIDERED, Atlantic Specialty Insurance Company prays

   for the following relief:

                  (a)     For the issuance of process requiring each of the Defendants to answer
                          Atlantic Specialty’s Complaint for indemnity and equitable relief;

                  (b)     For the entry of judgment against the Indemnitors in an amount sufficient
                          to exonerate, indemnify and keep indemnified, and to defend and hold
                          Atlantic Specialty harmless from and against any and all liability for loss,
                          fees, costs and expenses of any kind or nature, including but not limited to,
                          court costs, attorney’s fees, accounting, and any other outside consulting
                          fees and from and against any such losses and expenses which the Surety
                          may sustain or incur, plus interest thereon, arising out of, directly or
                          indirectly: (1) the Surety being requested by the Indemnitors to execute or
                          procure the execution of any Bonds; or (2) the Surety having executed or
                          procured the execution of any Bonds on behalf of Principal; or (3) the failure
                          of the Indemnitors to perform or comply with any of the terms and
                          conditions of this Agreement and/or (4) the Surety enforcing any of the
                          terms and conditions of this Agreement which amount currently exceeds
                          seven-hundred thousand dollars ($700,000) and will be proven at trial;




                                                    11
Case 0:20-cv-62420-XXXX Document 1 Entered on FLSD Docket 11/25/2020 Page 12 of 12




                (c)   For the entry of a judgment against the Indemnitors for all losses suffered
                      and anticipated to be suffered by Atlantic Specialty by reason of having
                      issued the Bonds on behalf of Liberty Grande, which amount currently
                      exceeds seven-hundred thousand dollars ($700,000) and will be proven at
                      trial;

                (d)   For the entry of a judgment against the Indemnitors for money and/or
                      property sufficient to exonerate Atlantic Specialty, as surety, from and
                      against any loss that has resulted to Atlantic Specialty by reason of having
                      executed the Bonds, which amount currently exceeds seven-hundred
                      thousand dollars ($700,000) and will be proven at trial;

                (e)   For the entry of a judgment compelling the Indemnitors to deposit collateral
                      with Atlantic Specialty totaling six million dollars ($6,000,000) as security
                      for its exoneration, indemnification, and other obligations to Atlantic
                      Specialty under the GIA relative to the Bonds (though Atlantic Specialty
                      expressly reserves the right to demand additional collateral in the future);

                (f)   For the entry of a judgment against the Indemnitors in an amount equal to
                      Atlantic Specialty’s attorneys’ fees and expenses;

                (g)   For such further relief, both general and specific, as may be appropriate in
                      accordance with the nature of this cause including, but not limited to, pre-
                      judgment and post-judgment interest.

   Dated: November 25, 2020                          Respectfully submitted,

                                                     s/ Jonathan P. Cohen_
                                                     Jonathan P. Cohen
                                                     Florida Bar No.: 11526
                                                     Jonathan P. Cohen, P.A.
                                                     500 East Broward Blvd. Suite 1710
                                                     Fort Lauderdale, Florida 33394
                                                     jcohen@jcohenpa.com
                                                     service@jcohenpa.com
                                                     Attorneys for Atlantic Specialty Ins. Co.



                                               12
